Case Number:21-003546-CI

Filing # 151936480 BYPEE O7/2372031 12SPS3'AMe Filed 08/16/21 Page 1 of 9 PagelD ©

IN THE CIRCUIT COURT FOR THE SIXTH JUDICIAL CIRCUIT
IN AND FOR PINELLAS COUNTY, FLORIDA
EDGARDO RUIZ VELASCO,
PLAINTIFF, Case No.:
v.
REV-TECH MANUFACTURING SOLUTIONS LLC.,

DEFENDANT.
/

COMPLAINT
Plaintiff, by and through his counsel, brings this action for damages and alleges that he was
discriminated against on the basis of his race (Hispanic), and was later retaliated against by
Defendant based on his complaints about racial discrimination. In further support of his

allegations, Plaintiff states as follows:

Parties

1. Plaintiff, Edgardo Ruiz-Velasco, is a qualified Hispanic male and a member of a
protected class due to his race.

2. Plaintiff was an employee of the Defendant, Rev-Tech Manufacturing Solutions
LLC., in the four years prior to this action.

3. Defendant is a for-profit, domestic corporation operating as a manufacturing
enterprise.

4. Plaintiff worked as a laborer for Defendant from approximately June 8, 2020, until

December 29, 2020.

Page 1 of 9

*** ELECTRONICALLY FILED 07/23/2021 12:21:50 AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:21-cv-01962-MSS-SPF Document 1-1 Filed 08/16/21 Page 2 of 9 PagelD 6

Jurisdiction
5. Plaintiff is domiciled in Hillsborough County, Florida.
6. Defendant is a corporation domiciled in Pinellas County, Florida.
7. Defendant conducts business and employed Plaintiff in Pinellas County, Florida

and the amount in controversy exceeds $66,251.,,.

8. All material events occurred in Pinellas County, Florida.

9. This lawsuit has been filed in a timely manner.

10. _— All prerequisites have been satisfied.

11. Plaintiff is a Hispanic male and therefore a member of a protected class.

12. Defendant is subject to 42 U.S.C 1981.

13. Plaintiff is entitled by virtue of 42 U.S.C. 1981 to be protected from racial
discrimination and is further entitled to be free from retaliation in the workplace for reporting to
his employer Plaintiffs race-based discrimination related complaints.

General Factual Allegations

 

14. Plaintiff was employed by Defendant as an employee.

15. Specifically, Plaintiff was employed by Defendant as a machinist.

16. As a machinist, Plaintiff was responsible for working alongside Defendant’s
employees to operate the machines in Defendant’s facility.

17. Defendant determined Plaintiff's rate of pay, working hours, work assignments,
reviewed Plaintiff’s work, and had the authority to discipline Plaintiff.

18. Plaintiff worked inside of Defendant’s facility and worked under the direct

supervision of Defendant’s General Manager, Riley Genz.
Case 8:21-cv-01962-MSS-SPF Document 1-1 Filed 08/16/21 Page 3 of 9 PagelD 7

19. At all times working for Defendant, Plaintiff utilized Defendant’s tools and
equipment to complete all work tasks.

20. Mr. Genz met with Plaintiff daily around 7:30 a.m. to provide guidance and
information regarding safety protocols and check the status of production.

21. During the entirety of Plaintiff's employment with Defendant, Defendant treated
Plaintiff with hostility and in a desperate manner because of Plaintiff’s race, Hispanic.

22. Specifically, Defendant’s employees regularly and routinely called Plaintiff a
“wetback” and a “spik” because Plaintiff is Hispanic and because Plaintiff was born in Mexico.
The terms “wetback” and “spik” are both hostile and racially derogatory terms used to derogate
and insult Mexican and Hispanic individuals. Defendant’s employees called Plaintiff “spik” and
“wetback” on a consistent and daily basis during Plaintiff's employment with Defendant.

23. Plaintiff complained to Mr. Genz about being called a spik and a wetback in the
workplace by Defendant’s employees. Mr. Genz failed, refused, and neglected to discipline the
individuals who constantly harassed Plaintiff because of his race.

24. On several occasions, Defendant’s employee approached Plaintiff in a hostile
manner holding a Mexican flag and then proceeded to wipe his rear ends with the Mexican flag
while calling Plaintiff to get his attention.

25. Plaintiff complained to his supervisor “Marlon” in response to Defendant’s
employee rubbing the Mexican flag on his rear end.

26. Marlon refused to report the racial discrimination reported by Plaintiff to
Defendant’s human resources department.

27. During the entirety of Plaintiff’s employment with Defendant, Plaintiff was the one

of only two Hispanic males working under Mr. Genz supervision.
Case 8:21-cv-01962-MSS-SPF Document 1-1 Filed 08/16/21 Page 4 of 9 PageID 8

28. Defendant’s employees and managers regularly and habitually made racist,
derogatory, and racially charged statements to Plaintiff.

29. ‘Plaintiff worked for Defendant as a temporary employee and desired to be
promoted by Defendant as a full-time employee.

30. Defendant informed Plaintiff that Defendant would not promote any temporary
employees as full-time employees until the temporary employee worked at least 90 days in a
temporary employee capacity.

31. | However, while Plaintiff was working for Defendant, Defendant promoted a White
machinist, Ed Doyle, as a full-time employee after only 30 days.

32. Neither Plaintiff nor the other Hispanic worker were ever promoted to full-time
status despite having a longer tenure with Defendant than Ed Doyle (White).

33. Plaintiff was more qualified as a machinist than Ed and Defendant ordered Plaintiff
to train Ed on how to operate Defendant’s machines.

34. On December 2, 2020, Plaintiff complained to Grace Smoker, Director of Human
Resources, about the racist comments made to Plaintiff in the workplace and about not being
promoted to a full-time position in the same manner as White employees.

35. Approximately three weeks later, on December 29, 2020, Defendant retaliated
against Defendant for his complaints of racial discrimination by terminated Plaintiff's
employment.

36. Defendant terminated Plaintiff's employment with extreme prejudice in direct
response to Plaintiff's complaints.

37. At the time Plaintiff made his complaints to Defendant, Plaintiff was an employee

in good standing and did not believe he was going to be terminated.
Case 8:21-cv-01962-MSS-SPF Document 1-1 Filed 08/16/21 Page 5 of 9 PagelD 9

38. Defendant terminated Plaintiff's employment because Plaintiff is a Hispanic male.

39. ‘Plaintiff was terminated by Defendant because he made complaints to Defendant
about racial discrimination he experienced while working for Defendant.

40. Prior to Plaintiff's complaint about racial discrimination on December 29, 2020, he
had not been the subject of any disciplinary actions and was a high performing employee.

Al. Prior to Plaintiff's termination on December 29, 2020, he had not received any

negative performance evaluations and was not on any performance improvement plan.

42. Plaintiff had no reason to believe that he would be terminated on December 29,
2020.
43. Plaintiff was damaged emotionally and financially as a direct result of Defendant’s
termination.
Count One

Race Discrimination in violation of 42 U.S.C. 1981

44. Plaintiff hereby incorporates and re-alleges 1-43, above.

45. Plaintiff is a Hispanic male and therefore a member of a protected class due to his
race.

46. Plaintiff was employed by Defendant from approximately June 8, 2020 until
December 29, 2020.

47. Plaintiff was qualified to perform the duties and responsibilities of his position with
Defendant.

48. During Plaintiff's employment with Defendant, Defendant’s employees routinely

called Plaintiff a spik and a wetback because of Plaintiffs race, Hispanic.
Case 8:21-cv-01962-MSS-SPF Document 1-1 Filed 08/16/21 Page 6 of 9 PagelD 10

49. During Plaintiff's employment with Defendant, White employees were promoted
to full-time employees within 30 days whereas Plaintiff another other Hispanics were required to
wait 90 days.

50. Defendant treated Plaintiff in a less favorable manner than non-Hispanic employees
because Plaintiff is a Hispanic male.

51. Plaintiff was entitled to be treated in the same manner as non-Hispanic employees
and was entitled to receive the same terms, conditions, privileges, and benefits as the non-Hispanic
employees in Defendant’s workplace.

52. 42U.S.C. § 1981, in pertinent part states “All persons within the jurisdiction of the
United States shall have the same right in every State and Territory to make and enforce contracts,
to sue, be parties, give evidence, and to the full and equal benefit of all laws and proceedings for
the security of persons and property as is enjoyed by white citizens, and shall be subject to like
punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no other, thereby
prohibiting employers such as Defendant from subjecting Plaintiff to a racially hostile work place.

53. Under 42 U.S.C. 1981, Defendant was not permitted to subject Plaintiff to a racially
disparate workplace.

54. Despite the provisions of 42 U.S.C. 1981, Defendant took adverse employment
actions against Plaintiff because of Plaintiff's race.

55. Plaintiff was financially and emotionally damaged as a direct result of Defendant’s

discriminatory treatment and retaliation.
Case 8:21-cv-01962-MSS-SPF Document 1-1 Filed 08/16/21 Page 7 of 9 PageID 11

Count Two
Retaliation in violation of 42 U.S.C. 1981

56. Plaintiff hereby incorporates and re-alleges 1-43, above.

57. Plaintiff is a Hispanic male and therefore a member of a protected class due to his
race.

58. Plaintiff was employed by Defendant from approximately June 8, 2020 until December

29, 2020.

59. Plaintiff was subjected to racially disparate workplace environment repeatedly
throughout the period in which Plaintiff worked for Defendant.

60. Defendant consistently and habitually treated Plaintiff in a less favorable manner
than non-Hispanic employees in Defendant’s workplace.

61. Defendant treated Plaintiff in a less favorable manner than non-Hispanic employees
because Plaintiff is a Hispanic male.

62. Plaintiff was entitled to be treated in the same manner as non-Hispanic employees
and was entitled to receive the same terms, conditions, privileges, and benefits as the non-Hispanic
employees in Defendant’s workplace.

63. 42U.S.C. 1981, in pertinent part states “All persons within the jurisdiction of the
United States shall have the same right in every State and Territory to make and enforce contracts,
to sue, be parties, give evidence, and to the full and equal benefit of all laws and proceedings for
the security of persons and property as is enjoyed by white citizens, and shall be subject to like
punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no other, thereby
prohibiting employers such as Defendant from subjecting Plaintiff to a racially hostile work place.

64. On December 2, 2020, Plaintiff reported and objected to the racially disparate

workplace which Plaintiff was subjected while employed by Defendant.
Case 8:21-cv-01962-MSS-SPF Document 1-1 Filed 08/16/21 Page 8 of 9 PageID 12

65. In fact, Plaintiff complained and objected to Defendant’s Director of Human
Resources about Defendant’s racially discriminatory treatment and behavior towards Plaintiff due
to his race.

66. Plaintiff complaints were made directly to Defendant and was told his meetings
with Human Resources would be documented.

67. Plaintiff's complaints were made in good faith and were protected activities.

68. Under 42 U.S.C. 1981, Defendant was not permitted to retaliate against Plaintiff
for his good faith complaints to Defendant.

69. Despite the provisions of 42 U.S.C. 1981, Defendant retaliated against Plaintiff
with extreme prejudice in direct response to Plaintiff good faith complaints about racial
discrimination.

70. On December 29, 2020, Defendant terminated Plaintiff's employment because
Plaintiff complained about racial discrimination.

71. ‘Plaintiff was financially and emotionally damaged as a direct result of

Defendant’s retaliatory behavior.
Case 8:21-cv-01962-MSS-SPF Document 1-1 Filed 08/16/21 Page 9 of 9 PagelD 13

Jury Demand and Prayer for Relief
WHEREFORE, Plaintiffs desires a trial by jury and judgment and all relief available under 42
U.S.C. 1981, including emotional distress, punitive, compensatory damages as well as reasonable

attorney fees and costs and pre-judgment interest, not back or front pay.

Respectfully submitted this 23 day of July, 2021.

/S/ Kyle J. Lee
Kyle J. Lee, Esq.

FLBN: 105321
LEE LAW, PLLC
1971 West Lumsden Road, Suite 303
Brandon, Florida 33511
Telephone: (813) 343-2813
Kyle@KyleLeeLaw.com
Info@KyleLeeLaw.com
